DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varkey et al. (2006/0242824) in view of Waldron (2118629), Stammitz (4952012), and Green (5438164) or Yuasa et al. (2007/0059499).
 	Varkey et al. discloses a cable comprising an electrically conductive cable core for transmitting electrical power, the cable core having a plurality of conductive strands (1706) embedded in a polymeric insulator (1704); a first polymer (1708) surrounding the cable core; a second polymer (1714) surrounding the first polymer; an inner layer of a plurality of first armor wires (1710) surrounding the cable core, the first armor wires being at least in partial contact with the second polymer (1714) disposed opposite the first polymer, the cable core polymeric insulator having a higher melting point than a processing temperature of the first and second polymers (Varkey, [0039], PTFE or PFA used for cable core, i.e. insulated jacket; [0013], FEP for first polymer and ETFE for second polymer; and PTFE or PFA has higher melting point than a processing temperature of FEP and ETFE, see Green, col. 1, lines 57-64 or Yuasa, [0073]); and an outer layer of a plurality of second armor wires surrounding the inner layer, wherein interstitial 
 	Varkey et al. does not disclose the second armor wires contra-helically surrounding the inner armor layer and having a stranded configuration (re claim 1) 
 	Green discloses a cable comprising an inner armor layer (4) and an outer armor layer (8), wherein the outer armor layer contra-helically (Fig. 1, col. 3, lines 2-6, opposite direction) surrounds the inner armor layer.  It would have been obvious to one skilled in the art to modify the cable of Varkey et al. such that the outer armor layer contra-helically surrounds the inner armor layer as taught by Green to minimize any existing torque.
 	Waldron discloses an electrical cable comprising an armor layer having armor wires (5) which have a stranded configuration.  It would have been obvious to one skilled in the art to modify the second armor wires of Varkey et al. to have stranded configuration since it is taught by Waldron that stranded wires (steel wire rope) are known for being used as armor wires (commonly employed, 2:40).
 	Stammitz discloses (Fig. 3b) a cable comprising an inner layer of first armor wires (60) and an outer layer of second armor wires (70'), wherein the coverage of the second armor wires over the inner layer of first armor wires is between 60% to 88% (col. 10, lines 7-9, 40%-70%).  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Varkey et al. such that the coverage of the second armor wires over the inner layer of armor wires is between 60% to 88% as taught by Stammitz to reduce the 
 	It is noted that since the modified cable of Varkey et al. comprises structure and material as claimed, it is a smooth torque balanced cable (re claim 1).
 	Re claim 2, since the modified cable of Varkey et al. comprises structure and material as claimed, the first armor wires will carry approximately 60% of a load applied to the cable.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varkey et al. in view of Stammitz, Blanchard (2604509), and Green or Yuasa et al.
 	Varkey et al., modified by Stammitz and Green, discloses the invention substantially as claimed, see rejection with respect to claim 1 above.
 	Varkey et al. does not disclose each second armor wire having a diameter less than that of each first armor wire.  
 	Blanchard (Figs 1-2) discloses a cable comprising an inner layer of first armor wires (14) and an outer layer of second armor wires (16), wherein the diameter of each second armor wire (16) is less than the diameter of each first armor wire (14).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 9412492 in view of Varkey et al. ('824) and Stammitz.  
 	Claims 8-12 of said patent disclose the invention substantially as claimed except for the cable core having a plurality of conductive strands embedded in a polymeric insulator; the polymeric insulator having a higher melting point than a processing temperature of the first and second polymers; the outer armor layer contra-helically surrounding the inner armor layer; the coverage of the second armor wires over the first armor wire being between 60% and 88%; the jacket (third layer of polymer) comprising carbon-fiber reinforced ETFE; the first polymer being FEP; the second polymer being carbon-fiber reinforced ETFE; the jacket is not chemically or physically bonded to second armor wires; the first polymer, second polymer, and jacket bonded to each other; at least one optical fiber in the core; and an annular array of shielding wires circumferentially disposed adjacent the periphery of the core.  
 	Varkey et al. ('824) discloses a cable comprising a cable core having a plurality of conductive strands embedded in a polymeric insulator; the polymeric insulator having a higher melting point than a processing temperature of first and second polymers; a third polymer comprising carbon-fiber reinforced ETFE; the first polymer being FEP; the second polymer being carbon-fiber reinforced ETFE; 
 	Green discloses a cable comprising an inner armor layer (4) and an outer armor layer (8), wherein the outer armor layer contra-helically (Fig. 1, col. 3, lines 2-6, opposite direction) surrounds the inner armor layer.  It would have been obvious to one skilled in the art to modify the cable of said patent such that the outer armor layer contra-helically surrounds the inner armor layer as taught by Green to minimize any existing torque.
 	Stammitz discloses (Fig. 3b) a cable comprising an inner layer of first armor wires (60) and an outer layer of second armor wires (70'), wherein the coverage of the second armor wires over the inner layer of first armor wires is between 60% to 88% (col. 10, lines 7-9, 40%-70%).  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of said patent such that the coverage of the second armor wires over the inner layer of armor wires is between 60% to 88% as taught by Stammitz to reduce the cable . 

Response to Arguments
8.	Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that although Waldron discloses stranded wires, Waldron fails to teach or suggest the stranded wires are mixed with solid strands or encapsulated by a jacket.  Examiner would disagree because examiner's reason to combine does not have to be the same as that of applicant.  Furthermore, Waldron teaches stranded steel wire or steel wire rope is commonly employed (known for being used) as armor wires.
 	Applicant argues that Stamnitz teaches cables that do not have the repeated cycles of fatigue, temperature, and harsh chemicals.  One with ordinary skill in the art would not look to the cable of Stamnitz for coverage of an outer armor layer over an inner armor layer.  Examiner would disagree.  First, Stamnitz is in the field of applicant's endeavor, electrical cable.  Second, Varkey and Stamnitz are both directed to cables having armor layers. Third, Stamnitz does teach that providing the outer armor layer with 60% coverage over the inner armor layer would improve the physical properties of the cable.
 	Applicant argues that armor wires in the two layers taught by Blanchard remain in contact with one another, and thus necessarily teaches away from any polymer layers separating the inner and outer armor wire layers.  Examiner would disagree.  Blanchard is relied upon only to support the position of using outer armor wires having smaller diameter as compared to inner armor wires.  Features of inner and outer armor wires being separated by polymer layers are already taught by Varkey.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847